                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :   CRIMINAL NO. 1:08-CR-383
                                          :
             v.                           :   (Chief Judge Conner)
                                          :
TIMOTHY S. PATTERSON,                     :
                                          :
                   Defendant              :

                                      ORDER

      AND NOW, this 30th day of December, 2019, upon consideration of the

motion (Doc. 111) for a sentence reduction under Section 404 of the First Step

Act of 2018, § 404, Pub. L. No. 115-391, 132 Stat. 5194, 5222, by defendant Timothy

S. Patterson, and for the reasons set forth in the accompanying memorandum, it is

hereby ORDERED that:

      1.     Patterson’s motion (Doc. 111) is GRANTED to the extent that the court
             will reduce Patterson’s sentence on Count 1 by 78 months.

      2.     The judgment (Doc. 77) in the above-captioned case is AMENDED
             to reflect that Patterson is committed to the custody of the United
             States Bureau of Prisons to be imprisoned for an aggregate term of 202
             months, consisting of a term of 142 months on Count 1 and 120 months
             on Count 3, to run concurrently, and a consecutive term of 60 months
             on Count 2.

      3.     Except as provided in paragraph 2, the provisions of the judgment
             (Doc. 77) dated December 16, 2009, are unaltered.




                                              /S/ CHRISTOPHER C. CONNER
                                              Christopher C. Conner, Chief Judge
                                              United States District Court
                                              Middle District of Pennsylvania
